--------------------------------------------------------------------------------

Exhibit 10.1


SUBORDINATED NOTE PURCHASE AGREEMENT
 
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
September 29, 2020, and is made by and among South Plains Financial, Inc., a
Texas corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the Company is offering up to $50,000,000 in aggregate principal amount
of Subordinated Notes (as defined herein) of the Company, which aggregate
principal amount is intended to qualify as Tier 2 Capital (as defined herein).
 
WHEREAS, the Company has engaged Piper Sandler & Co. as placement agent (the
“Placement Agent”) for the offering of the Subordinated Notes.
 
WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), or a QIB
(as defined below).
 
WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D.
 
WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
 
AGREEMENT
 
1.            DEFINITIONS.
 
1.1          Defined Terms.  The following capitalized terms used in this
Agreement have the meanings defined or referenced below.  Certain other
capitalized terms used only in specific sections of this Agreement may be
defined in such sections.
 
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and its respective Affiliates.
 

--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.
 
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Subordinated Note represented by a global
certificate, the rules and procedures of DTC that apply to such transfer or
exchange.
 
“Bank” means City Bank, a Texas state bank and wholly owned subsidiary of the
Company.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Texas are permitted or required by
any applicable law, regulation or executive order to close.
 
“Bylaws” means the Amended and Restated Bylaws of the Company, as in effect on
the Closing Date.
 
“Charter” means the Amended and Restated Certificate of Formation of the
Company, as amended and in effect on the Closing Date.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” means September 29, 2020.
 
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.
 
“Company Covered Person” has the meaning set forth in Section 4.2.4.
 
“Company’s Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2020, as filed with the SEC, including
the unaudited financial statements contained therein, and (iii) the Company’s
public reports for the year ended December 31, 2019 and the period ended June
30, 2020, as filed with the FRB as required by regulations of the FRB.
 
“Disbursement” has the meaning set forth in Section 3.1.
 
“Disqualification Event” has the meaning set forth in Section 4.2.4.
 
“DTC” has the meaning set forth in Section 3.1.
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
2

--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System.
 
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“Global Note” has the meaning set forth in Section 3.1.
 
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over the Company or a Subsidiary of the Company.
 
“Governmental Licenses” has the meaning set forth in Section 4.3.
 
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
 
“Hazardous Materials Laws” means any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
 
“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
the Company or any Subsidiary of the Company; and (ii) all obligations secured
by any lien in property owned by the Company or any Subsidiary of the Company
whether or not such obligations shall have been assumed; provided, however,
Indebtedness shall not include deposits or other indebtedness created, incurred
or maintained in the ordinary course of the Company’s or the Bank’s business
(including, without limitation, federal funds purchased, advances from any
Federal Home Loan Bank, secured deposits of municipalities, letters of credit
issued by the Company or the Bank and repurchase arrangements) and consistent
with customary banking practices and applicable laws and regulations.


 “Indenture” means the indenture, dated as of the date hereof, by and between
the Company and UMB Bank, National Association, as trustee, substantially in the
form attached hereto as Exhibit A, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.
3

--------------------------------------------------------------------------------

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
 
“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies that
do not disproportionately affect the operations or business of the Company in
comparison to other banking institutions with similar operations, (2) changes in
GAAP or regulatory accounting requirements applicable to financial institutions
and their holding companies generally, (3) changes after the date of this
Agreement in general economic or capital market conditions affecting financial
institutions or their market prices generally and not specifically related to
the Company or the Purchasers, (4) direct effects of compliance with this
Agreement on the operating performance of the Company, the Bank, or the
Purchasers, including expenses incurred by the Company or the Purchasers in
consummating the transactions contemplated by this Agreement, and (5) the
effects of any action or omission taken by the Company with the prior written
consent of the Purchasers, and vice versa, or as otherwise contemplated by this
Agreement and the Subordinated Notes.
 
“Maturity Date” means September 30, 2030.
 
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
 
“Placement Agent” has the meaning set forth in the Recitals.
 
“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.
 
“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.
 
“QIB” means a Qualified Institutional Buyer, as defined in Rule 144A under the
Securities Act.
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and among the Company and the Purchasers in the form
attached as Exhibit B hereto.
 
4

--------------------------------------------------------------------------------

“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“Secondary Market Transaction” has the meaning set forth in Section 5.5.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.
 
“Subordinated Note Amount” has the meaning set forth in the Recitals.
 
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
 
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.
 
“Tier 2 Capital Event” has the meaning set forth in the Indenture.
 
“Transaction Documents” has the meaning set forth in Section 3.2.1.1.
 
“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.
 
1.2         Interpretations.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to this Agreement, the Subordinated Notes
and the Indenture shall be deemed to be to such documents as amended, modified
or restated from time to time.  With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.
 
5

--------------------------------------------------------------------------------

1.3          Exhibits Incorporated.  All exhibits attached are hereby
incorporated into this Agreement.
 
2.            SUBORDINATED DEBT.
 
2.1         Certain Terms.  Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers, severally
and not jointly, Subordinated Notes, which will be issued pursuant to the
Indenture, in an amount equal to the aggregate of the Subordinated Note
Amounts.  The Purchasers, severally and not jointly, each agree to purchase the
Subordinated Notes, which will be issued pursuant to the Indenture, from the
Company on the Closing Date in accordance with the terms of, and subject to the
conditions and provisions set forth in, this Agreement, the Indenture and the
Subordinated Notes.  The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1.
 
2.2          The Closing.  The execution and delivery of the Transaction
Documents (the “Closing”) shall occur at the offices of the Company at 10:00
a.m. (local time) on the Closing Date, or at such other place or time or on such
other date as the parties hereto may agree.
 
2.3          Right of Offset.  Each Purchaser hereby expressly waives any right
of offset it may have against the Company or any of its Subsidiaries.
 
2.4          Use of Proceeds.  The Company shall use the net proceeds from the
sale of Subordinated Notes for general corporate purposes, including providing
capital to the Bank and supporting growth.
 
3.            DISBURSEMENT.
 
3.1         Disbursement.  On the Closing Date, assuming all of the terms and
conditions set forth in Section 3.2 have been satisfied by the Company and the
Company has executed and delivered to each of the Purchasers this Agreement and
any other related documents in form and substance reasonably satisfactory to the
Purchasers, each Purchaser shall disburse in immediately available funds the
Subordinated Note Amount set forth on each Purchaser’s respective signature page
hereto to the Company in exchange for an electronic securities entitlement
through the facilities of DTC (defined below) in accordance with the Applicable
Procedures in the Subordinated Note with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”).  The Company will deliver to the
Trustee a global certificate representing the Subordinated Notes (the “Global
Note”) registered in the name of Cede & Co. as nominee of The Depository Trust
Company (“DTC”).
 
3.2         Conditions Precedent to Disbursement.
 
3.2.1         Conditions to the Purchasers’ Obligation.  The obligation of each
Purchaser to consummate the purchase of the Subordinated Notes to be purchased
by them at Closing and to effect the Disbursement is subject to delivery by or
at the direction of the Company to such Purchaser (or, with respect to the
Indenture, the Trustee) each of the following (or written waiver by such
Purchaser prior to the Closing of such delivery):
 
6

--------------------------------------------------------------------------------

3.2.1.1       Transaction Documents.  This Agreement, the Indenture, the Global
Note, and the Registration Rights Agreement (collectively, the “Transaction
Documents”), each duly authorized and executed by the Company, and delivery of
written instruction to the Trustee (with respect to the Indenture).
 
3.2.1.2       Authority Documents.
 
(a)          A copy, certified by the Secretary or Assistant Secretary of the
Company, of the Charter of the Company;
 
(b)          A certificate of existence of the Company issued by the Secretary
of the State of Texas;
 
(c)          A copy, certified by the Secretary or Assistant Secretary, of the
Bylaws of the Company;
 
(d)        A copy, certified by the Secretary or Assistant Secretary of the
Company, of the resolutions of the board of directors of the Company, and any
committee thereof, authorizing the execution, delivery and performance of the
Transaction Documents;
 
(e)         An incumbency certificate of the Secretary or Assistant Secretary of
the Company certifying the names of the officer or officers of the Company
authorized to sign the Transaction Documents and the other documents provided
for in this Agreement; and
 
(f)          The opinion of Hunton Andrews Kurth LLP, counsel to the Company,
dated as of the Closing Date, substantially in the form set forth at Exhibit C
attached hereto addressed to the Purchasers and the Placement Agent.
 
3.2.1.3       Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
a Purchaser may reasonably request.
 
3.2.1.4       Aggregate Investments.  Prior to, or contemporaneously with the
Closing, each Purchaser shall have actually subscribed for the Subordinated Note
Amount set forth on such Purchaser’s signature page.
 
3.2.2          Conditions to the Company’s Obligation.
 
3.2.2.1      With respect to a given Purchaser, the obligation of the Company to
consummate the sale of the Subordinated Notes and to effect the Closing is
subject to delivery by or at the direction of such Purchaser to the Company of
this Agreement and the Registration Rights Agreement, each duly authorized and
executed by such Purchaser.
 
7

--------------------------------------------------------------------------------

4.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company hereby represents and warrants to each Purchaser that, except as
disclosed in the disclosure schedules delivered by the Company to each Purchaser
concurrently herewith (the “Disclosure Schedules”):
 
4.1         Organization and Authority.
 
4.1.1          Organization Matters of the Company and Its Subsidiaries.
 
4.1.1.1       The Company is a duly organized corporation, is validly existing
and in good standing under the laws of the State of Texas and has all requisite
corporate power and authority to conduct its business and activities as
presently conducted, to own its properties, and to perform its obligations under
the Transaction Documents.  The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect.  The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.
 
4.1.1.2      The entities listed on Schedule 4.1.1.2 of the Disclosure Schedules
are the only direct or indirect Subsidiaries of the Company.  Each Subsidiary of
the Company other than the Bank either has been duly organized and is validly
existing as a corporation or limited liability company, or, in the case of the
Bank, has been duly chartered and is validly existing as a Texas state bank, in
each case in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate power and authority to own, lease
and operate its properties and to conduct its business and is duly qualified as
a foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not reasonably be expected
to result in a Material Adverse Effect.  All of the issued and outstanding
shares of capital stock or other equity interests in each Subsidiary of the
Company have been duly authorized and validly issued, are fully paid and
non-assessable and are owned by the Company, directly or through Subsidiaries of
the Company, free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock of, or
other Equity Interests in, any Subsidiary of the Company were issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary of the Company or any other entity.
 
4.1.1.3      The Bank is a Texas state bank.  The deposit accounts of the Bank
are insured by the FDIC up to applicable limits.  The Bank has not received any
notice or other information indicating that the Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
the Bank as an FDIC-insured institution.
 
8

--------------------------------------------------------------------------------

4.1.2          Capital Stock and Related Matters.  The Charter of the Company
authorizes the Company to issue 30,000,000 shares of common stock and 1,000,000
shares of preferred stock.  As of the date of this Agreement, there are
18,059,174 shares of the Company’s common stock issued and outstanding and no
shares of the Company’s preferred stock issued and outstanding.  All of the
outstanding capital stock of the Company has been duly authorized and validly
issued and is fully paid and non-assessable.  There are, as of the date hereof,
no outstanding options, rights, warrants or other agreements or instruments
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares of the capital stock of the Company or
obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company except pursuant to the Company’s
equity incentive plans duly adopted by the Company’s Board of Directors.
 
4.2         No Impediment to Transactions.
 
4.2.1          Transaction is Legal and Authorized.  The issuance of the
Subordinated Notes pursuant to the Indenture, the borrowing of the aggregate of
the Subordinated Note Amount the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.
 
4.2.2         Agreement, Indenture and Registration Rights Agreement.  This
Agreement, the Indenture and the Registration Rights Agreement have been duly
authorized, executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the other parties hereto and thereto,
including the Trustee for purposes of the Indenture, constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
 
4.2.3          Subordinated Notes.  The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and completed and
authenticated by the Trustee in accordance with, and in the forms contemplated
by, the Indenture and issued, delivered to and paid for by the Purchasers in
accordance with the terms of this Agreement, will have been duly issued under
the Indenture, and will constitute legal, valid and binding obligations of the
Company, entitled to the benefits of the Indenture, and enforceable in
accordance with their terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.  When executed and delivered, the Subordinated Notes will be
substantially in the form attached as an exhibit to the Indenture.
 
4.2.4        Exemption from Registration.  Neither the Company, nor any of its
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes.  Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act.  No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”).  The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event.  The Company has complied, to the extent applicable,
with its disclosure obligations under Rule 506(e).
 
9

--------------------------------------------------------------------------------

4.2.5          No Defaults or Restrictions.  Neither the execution and delivery
of the Transaction Documents nor compliance with their respective terms and
conditions will (whether with or without the giving of notice or lapse of time
or both) (i) violate, conflict with or result in a breach of, or constitute a
default under:  (1) the Charter or Bylaws of the Company; (2) any of the terms,
obligations, covenants, conditions or provisions of any corporate restriction or
of any contract, agreement, indenture, mortgage, deed of trust, pledge, bank
loan or credit agreement, or any other agreement or instrument to which the
Company or the Bank, as applicable, is now a party or by which it or any of its
properties may be bound or affected; (3) any judgment, order, writ, injunction,
decree or demand of any court, arbitrator, grand jury, or Governmental Agency
applicable to the Company or the Bank; or (4) any statute, rule or regulation
applicable to the Company, except (x) in the case of item (2) for such
violations and conflicts consented to or approved by the counterparty to the
Company or the Bank under any contract, agreement, or instrument and (y) in the
case of items (2), (3) or (4), for such violations and conflicts that would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole, or (ii)
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any material property or asset of the Company.  Neither
the Company nor the Bank is in default in the performance, observance or
fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing Indebtedness of any kind or pursuant to which any such Indebtedness is
issued, or any other agreement or instrument to which the Company or the Bank,
as applicable, is a party or by which the Company or the Bank, as applicable, or
any of its properties may be bound or affected, except, in each case, only such
defaults that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on the Company.
 
4.2.6         Governmental Consent.  No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except as may be required pursuant to the Registration
Rights Agreement, the Securities Act, the Exchange Act, Regulation D, any
applicable state securities laws or “blue sky” laws of the various states and
any applicable federal or state banking laws and regulations.
 
4.3        Possession of Licenses and Permits.  The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by them except where the
failure to possess such Governmental Licenses would not reasonably be expected
to have, singularly or in the aggregate, a Material Adverse Effect on the
Company or such applicable Subsidiary; the Company and each Subsidiary of the
Company is in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on the
Company or such applicable Subsidiary of the Company; all of the Governmental
Licenses are valid and in full force and effect, except where the invalidity of
such Governmental Licenses or the failure of such Governmental Licenses to be in
full force and effect would not reasonably be expected to have a Material
Adverse Effect on the Company or such applicable Subsidiary of the Company; and
neither the Company nor any Subsidiary of the Company has received any notice of
proceedings relating to the revocation or modification of any such Governmental
Licenses, except where such proceedings would not have a Material Adverse Effect
on the Company or such applicable Subsidiary.
 
10

--------------------------------------------------------------------------------

4.4         Financial Condition.
 
4.4.1        Company Financial Statements.  The financial statements of the
Company included in the Company’s Reports (including the related notes, where
applicable), which have been made available to the Purchasers (i) have been
prepared from, and are in accordance with, the books and records of the Company;
(ii) fairly present in all material respects the results of operations, cash
flows, changes in stockholders’ equity and financial position of the Company and
its consolidated Subsidiaries, for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, as
indicated in such statements or in the notes thereto.  The books and records of
the Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company’s Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, and for liabilities incurred in the ordinary
course of business consistent with past practice or in connection with the
Transaction Documents and the transactions contemplated hereby and thereby.
 
4.4.2          Absence of Default.  Since the end of the Company’s last fiscal
year ended December 31, 2019, no event has occurred which either of itself or
with the lapse of time or the giving of notice or both, would give any creditor
of the Company the right to accelerate the maturity of any material Indebtedness
of the Company.  The Company is not in default under any other Lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, non-compliance with which would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company and its Subsidiaries taken as a whole.
 
4.4.3          Solvency.  After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature.  No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.
 
11

--------------------------------------------------------------------------------

4.4.4         Ownership of Property.  The Company and each of its Subsidiaries
has good and marketable title as to all real property owned by it and good title
to all assets and properties owned by the Company and such Subsidiary in the
conduct of its businesses, whether such assets and properties are real or
personal, tangible or intangible, including assets and property reflected in the
most recent balance sheet contained in the Company’s Reports or acquired
subsequent thereto (except to the extent that such assets and properties have
been disposed of in the ordinary course of business, since the date of such
balance sheet), subject to no encumbrances, liens, mortgages, security interests
or pledges, except (i) those items which secure liabilities for public or
statutory obligations or any discount with, borrowing from or other obligations
to the Federal Home Loan Bank, the Federal Reserve Bank, inter-bank credit
facilities, reverse repurchase agreements or any transaction by the Bank acting
in a fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or
which are being contested in good faith and (iii) such as do not, individually
or in the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries.  The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it.  Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.
 
4.5       No Material Adverse Change.  Since the end of the Company’s last
fiscal year ended December 31, 2019, there has been no development or event
which has had or would reasonably be expected to have a Material Adverse Effect
on the Company or any of its Subsidiaries.
 
4.6         Legal Matters.
 
4.6.1         Compliance with Law.  Each of the Company and its Subsidiaries (i)
has complied with and (ii) is not under investigation with respect to, and, to
the Company’s knowledge, has not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except where any such failure to
comply or violation would not reasonably be expected to have, singularly or in
the aggregate, a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole.  The Company and each of its Subsidiaries is in compliance
with, and at all times prior to the date hereof has been in compliance with, (x)
all statutes, rules, regulations, orders and restrictions of any domestic or
foreign government, or any Governmental Agency, applicable to it, and (y) its
own privacy policies and written commitments to customers, consumers and
employees, concerning data protection, the privacy and security of personal
data, and the nonpublic personal information of its customers, consumers and
employees, in each case except where any such failure to comply would not
reasonably be expected to have, singularly or in the aggregate, a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. At no time
during the two years prior to the date hereof has the Company or any of its
Subsidiaries received any written notice asserting any violations of any of the
foregoing.
 
12

--------------------------------------------------------------------------------

4.6.2          Regulatory Enforcement Actions.  The Company, the Bank and its
other Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, except where the failure to comply would not have a Material Adverse
Effect on the Company and its Subsidiaries taken as a whole.  None of the
Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any of their
officers or directors is now operating under any restrictions, agreements,
memoranda, commitment letter, supervisory letter or similar regulatory
correspondence, or other commitments (other than restrictions of general
application) imposed by any Governmental Agency, nor are, to the Company’s
knowledge, (a) any such restrictions threatened, (b) any agreements, memoranda
or commitments being sought by any Governmental Agency, or (c) any legal or
regulatory violations previously identified by, or penalties or other remedial
action previously imposed by, any Governmental Agency remains unresolved.
 
4.6.3         Pending Litigation.  There are no actions, suits, proceedings or
written agreements pending, or, to the Company’s knowledge, threatened or
proposed, against the Company or any of its Subsidiaries at law or in equity or
before or by any Governmental Agency, that, either singularly or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on the
Company and any of its Subsidiaries, taken as a whole, or affect issuance or
payment of the Subordinated Notes; and neither the Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that would reasonably be
expected to have, either singularly or in the aggregate, a Material Adverse
Effect on the Company and any of its Subsidiaries, taken as a whole.
 
4.6.4          Environmental.  The Company and each of its Subsidiaries are in
compliance in all material respects with all Hazardous Materials Laws, except
where such noncompliance would not reasonably be expected to have, singularly or
in the aggregate, a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole.  There are no claims or actions pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries by any
Governmental Agency or by any other Person relating to any Hazardous Materials
or pursuant to any Hazardous Materials Law, except for such actions or claims
that would not reasonably be expected to have, singularly or in the aggregate a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.
 
4.6.5        Brokerage Commissions.  Except for commissions paid to the
Placement Agent, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.
 
4.6.6          Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
 
4.7        No Misstatement.  None of the representations, warranties, covenants
and agreements made in this Agreement or in any certificate or other document
delivered to the Purchasers, when viewed together as a whole, by or on behalf of
the Company pursuant to or in connection with this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein not misleading in light of the
circumstances when made or furnished to Purchasers and as of the date of this
Agreement.
 
13

--------------------------------------------------------------------------------

4.8          Internal Accounting Controls.  The Company, the Bank and each other
Subsidiary has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflects the transactions and dispositions of the Company’s assets
(on a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that the Company’s and the Bank’s receipts and
expenditures and receipts and expenditures of each of the Company’s other
Subsidiaries are being made only in accordance with authorizations of the
Company management and Board of Directors, and provides reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that would have a
Material Adverse Effect on the Company.  Such internal control over financial
reporting is effective to provide reasonable assurance regarding the reliability
of the Company’s financial reporting and the preparation of the Company’s
financial statements for external purposes in accordance with GAAP.  Since the
conclusion of the Company’s last completed fiscal year there has not been and
there currently is not (i) any significant deficiency or material weakness in
the design or operation of its internal control over financial reporting which
is reasonably likely to adversely affect its ability to record, process,
summarize and report financial information, or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s or the Bank’s internal control over financial reporting.  The Company
(A) has implemented and maintains disclosure controls and procedures reasonably
designed and maintained to ensure that material information relating to the
Company is made known to the Chief Executive Officer and the Chief Financial
Officer of the Company by others within the Company and (B) has disclosed, based
on its most recent evaluation prior to the date hereof, to the Company’s outside
auditors and the audit committee of the Company’s Board of Directors any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s internal control over financial reporting.  Such
disclosure controls and procedures are effective for the purposes for which they
were established.
 
4.9        Tax Matters.  The Company, the Bank and each Subsidiary of the
Company have (i) filed all material foreign, U.S. federal, state and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(x) currently payable without penalty or interest, or (y) being contested in
good faith by appropriate proceedings.


4.10        Exempt Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Subordinated
Notes by the Company to the Purchasers.
 
4.11        Representations and Warranties Generally.  The representations and
warranties of the Company set forth in this Agreement or in any other agreement
entered into by or on behalf of the Company pursuant to the requirements of this
Agreement are true and correct as of the date hereof and as otherwise
specifically provided herein or therein.
 
14

--------------------------------------------------------------------------------

5.          GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
 
The Company hereby further covenants and agrees with each Purchaser as follows:
 
5.1         Compliance with Transaction Documents.  The Company shall comply
with, observe and timely perform each and every one of the covenants, agreements
and obligations of the Company under the Transaction Documents.
 
5.2         Affiliate Transactions.  The Company shall not itself, nor shall it
cause, permit or allow any of its Subsidiaries to enter into any material
transaction, including, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.
 
5.3         Compliance with Laws.
 
5.3.1          Generally.  The Company shall comply and cause the Bank and each
of its other Subsidiaries to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of its business and the ownership of its properties, except, in each case, where
such noncompliance would not reasonably be expected to have a Material Adverse
Effect on the Company and its Subsidiaries taken as a whole.
 
5.3.2          Regulated Activities.  The Company shall not itself, nor shall it
cause, permit or allow the Bank or any other of its Subsidiaries to (i) engage
in any business or activity not permitted by all applicable laws and
regulations, except where such business or activity would not reasonably be
expected to have a Material Adverse Effect on the Company, the Bank and/or such
of its Subsidiaries or (ii) make any loan or advance secured by the capital
stock of another bank or depository institution, or acquire the capital stock,
assets or obligations of or any interest in another bank or depository
institution, in each case other than in accordance with applicable laws and
regulations and safe and sound banking practices.
 
5.3.3          Taxes.  The Company shall and shall cause the Bank and any other
of its Subsidiaries to promptly pay and discharge all material taxes,
assessments and other governmental charges imposed upon the Company, the Bank or
any other of its Subsidiaries or upon the income, profits, or property of the
Company or any Subsidiary and all claims for labor, material or supplies which,
if unpaid, will result in the imposition of a lien or charge upon the property
of the Company, the Bank or any other of its Subsidiaries.  Notwithstanding the
foregoing, none of the Company, the Bank or any other of its Subsidiaries shall
be required to pay any such tax, assessment, charge or claim, so long as the
validity thereof is being or shall be contested in good faith by appropriate
proceedings, and appropriate reserves therefor shall be maintained on the books
of the Company, the Bank and such other Subsidiary.
 
5.3.4          Corporate Existence.  The Company shall do or cause to be done
all things reasonably necessary to maintain, preserve and renew its corporate
existence and that of the Bank and the other Subsidiaries and its and their
rights and franchises.
 
15

--------------------------------------------------------------------------------

5.3.5          Tier 2 Capital.  If all or any portion of the Subordinated Notes
ceases to be deemed to be Tier 2 Capital, other than due to the limitation
imposed on the capital treatment of subordinated debt during the five (5) years
immediately preceding the Maturity Date of the Subordinated Notes, the Company
will as promptly as reasonably practicable notify the Holder (as defined in the
Subordinated Note) of the Subordinated Notes, and thereafter, subject to the
terms of the Indenture, the Company and the Holder (as defined in the
Subordinated Note) of the Subordinated Notes will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event.
 
5.4        Absence of Control.  It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, the
Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.
 
5.5        Secondary Market Transactions.  Each Purchaser shall have the right
at any time and from time to time to securitize its Subordinated Notes or any
portion thereof in a single asset securitization or a pooled loan securitization
of rated single or multi-class securities secured by or evidencing ownership
interests in the Subordinated Notes (each such securitization is referred to
herein as a “Secondary Market Transaction”).  In connection with any such
Secondary Market Transaction, the Company shall, at the Company’s expense,
cooperate with the Purchasers and otherwise reasonably assist the Purchasers in
satisfying the market standards to which Purchasers customarily adhere or which
may be reasonably required in the marketplace or by applicable rating agencies
in connection with any such Secondary Market Transaction, but in no event shall
the Company be required to incur any costs or expenses in excess of $10,000 in
connection therewith.  Subject to any written confidentiality obligation, all
information regarding the Company may be furnished, without liability except in
the case of gross negligence or willful misconduct, to any Purchaser and to any
Person reasonably deemed necessary by Purchaser in connection with participation
in such Secondary Market Transaction.  The Purchaser shall cause any Person to
whom the Purchaser wishes to deliver confidential Company information related to
the Secondary Market Transaction to execute and deliver to the Company a
non-disclosure agreement reasonably acceptable to the Company unless such Person
is a party to a commercially reasonable non-disclosure agreement to which the
Company is a third party beneficiary.  All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person, subject to the terms of any applicable
non-disclosure agreements.
 
5.6         Bloomberg.  The Company shall use commercially reasonable efforts to
cause the Subordinated Notes to be quoted on Bloomberg.
 
5.7         Rule 144A Information.  While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller or prospective purchaser of
such Subordinated Notes the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or Section
15(d) of the Exchange Act.


16

--------------------------------------------------------------------------------

5.8       DTC Registration.  The Company shall use commercially reasonable
efforts to cause the Subordinated Notes to be registered in the name of Cede &
Co. as nominee of DTC.  For purposes of clarity and pursuant to (and as further
described in) the terms of the Subordinated Notes, any redemption made pursuant
to the terms of the Subordinated Notes shall be made on a pro rata basis, and,
for purposes of a redemption processed through DTC, on a “Pro Rata Pass-Through
Distribution of Principal” basis, among all of the Subordinated Notes
outstanding at the time thereof.
 
5.9         NRSRO Rating.  The Company will use commercially reasonable efforts
to maintain a rating by a nationally recognized statistical rating organization
while any Subordinated Notes remain outstanding.
 
6.          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS.
 
Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:
 
6.1         Legal Power and Authority.  The Purchaser has all necessary power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  The Purchaser
is an entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization.
 
6.2         Authorization and Execution.  The execution, delivery and
performance of this Agreement and the Registration Rights Agreement have been
duly authorized by all necessary action on the part of such Purchaser, and,
assuming due authorization, execution and delivery by the other parties hereto
and thereto, this Agreement and the Registration Rights Agreement are each a
legal, valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.
 
6.3         No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) the Purchaser’s organizational documents, (ii) any agreement to which
the Purchaser is party, (iii) any law applicable to the Purchaser or (iv) any
order, writ, judgment, injunction, decree, determination or award binding upon
or affecting the Purchaser.
 
6.4        Purchase for Investment.  The Purchaser is purchasing the
Subordinated Note for its own account and not with a view to distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same.  The Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.
 
6.5        Institutional Accredited Investor.  The Purchaser is and will be on
the Closing Date either (i) an institutional “accredited investor” as such term
is defined in Rule 501(a) of Regulation D and as contemplated by subsections
(1), (2), (3) and (7) of Rule 501(a) of Regulation D, and has no less than
$5,000,000 in total assets, or (ii) a QIB.
 
17

--------------------------------------------------------------------------------

6.6         Financial and Business Sophistication.  The Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes.  The Purchaser has relied solely upon its own knowledge of,
and/or the advice of its own legal, financial or other advisors with regard to,
the legal, financial, tax and other considerations involved in deciding to
invest in the Subordinated Notes.
 
6.7         Ability to Bear Economic Risk of Investment.  The Purchaser
recognizes that an investment in the Subordinated Notes involves substantial
risk.  The Purchaser has the ability to bear the economic risk of the
prospective investment in the Subordinated Notes, including the ability to hold
the Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of its investment in the Company.  The Purchaser further
acknowledges that it has reviewed the information set forth in Exhibit D hereto
regarding “Risk Factors” related to an investment in the Subordinated Notes.
 
6.8         Information.  The Purchaser acknowledges that  (i) it is not being
provided with the disclosures that would be required if the offer and sale of
the Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Notes; (ii) it has conducted its own
examination of the Company and the terms of the Subordinated Notes to the extent
it deems necessary to make its decision to invest in the Subordinated Notes; and
(iii) it has availed itself of publicly available financial and other
information concerning the Company to the extent it deems necessary to make its
decision to purchase the Subordinated Notes.  The Purchaser has reviewed the
information set forth in the Company’s Reports, the exhibits and schedules
hereto and the information contained in the data room established by the Company
in connection with the transactions contemplated by this Agreement.
 
6.9         Access to Information.  The Purchaser acknowledges that it and its
advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by it or its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of the Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.
 
6.10       Investment Decision.  The Purchaser has made its own investment
decision based upon its own judgment, due diligence and advice from such
advisors as it has deemed necessary and not upon any view expressed by any other
Person or entity, including the Placement Agent (or, with respect to the
Indenture, the Trustee).  Neither such inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on the Company’s representations and
warranties contained herein.  The Purchaser is not relying upon, and has not
relied upon, any advice, statement, representation or warranty made by any
Person by or on behalf of the Company, including, without limitation, the
Placement Agent (or, with respect to the Indenture, the Trustee), except for the
express statements, representations and warranties of the Company made or
contained in this Agreement.  Furthermore, the Purchaser acknowledges that (i)
the Placement Agent have not performed any due diligence review on behalf of the
Purchaser and (ii) nothing in this Agreement or any other materials presented by
or on behalf of the Company to the Purchaser in connection with the purchase of
the Subordinated Notes constitutes legal, tax or investment advice.
 
18

--------------------------------------------------------------------------------

6.11       Private Placement; No Registration; Restricted Legends.  The
Purchaser understands and acknowledges that the Subordinated Notes are being
sold by the Company without registration under the Securities Act in reliance on
the exemption from federal and state registration set forth in, respectively,
Rule 506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities
Act and Section 18 of the Securities Act, and applicable state securities laws,
and accordingly, may be resold, pledged or otherwise transferred only if
exemptions from the Securities Act and applicable state securities laws are
available to it.  The Purchaser is not subscribing for the Subordinated Notes as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting. The Purchaser
further acknowledges and agrees that all certificates or other instruments
representing the Subordinated Notes will bear the restrictive legend set forth
in the form of Subordinated Note, which is attached as an exhibit to the
Indenture.  The Purchaser further acknowledges its primary responsibilities
under the Securities Act and, accordingly, will not sell or otherwise transfer
the Subordinated Notes or any interest therein without complying with the
requirements of the Securities Act and the rules and regulations promulgated
thereunder and the requirements set forth in this Agreement.
 
6.12      Placement Agent.  The Purchaser will purchase the Subordinated Note(s)
directly from the Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer has any obligation to
make a market in the Subordinated Notes.
 
6.13       Tier 2 Capital.  If the Company provides notice as contemplated in
Section 5.3.5 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.
 
6.14       Accuracy of Representations.  The Purchaser understands that each of
the Placement Agent and the Company will rely upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Placement Agent and the Company.
 
6.15       Representations and Warranties Generally.  The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.
 
19

--------------------------------------------------------------------------------

7.           MISCELLANEOUS.
 
7.1         Prohibition on Assignment by the Company.  Except as described in
Article VII (Successors) of the Indenture, the Company may not assign, transfer
or delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of the Purchasers.
 
7.2         Time of the Essence.  Time is of the essence for this Agreement.
 
7.3         Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein shall be effective unless in writing and
signed by all of the parties hereto.  No failure to exercise or delay in
exercising, by a Purchaser or any Holder of the Subordinated Notes (as defined
therein), of any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right or remedy provided by law.  The rights and remedies provided in this
Agreement are cumulative and not exclusive of any right or remedy provided by
law or equity.
 
7.4         Severability.  Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.
 
7.5         Notices.  Any notice which any party hereto may be required or may
desire to give hereunder shall be deemed to have been given if in writing and if
delivered personally, or if mailed, postage prepaid, by United States registered
or certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next Business Day delivery, or if sent by
email, addressed:
 
if to the Company:
South Plains Financial, Inc.
5219 City Bank Parkway
Lubbock, Texas 79407
Attention:  Mikella D. Newsom
Email: mnewsom@city.bank
   
with a copy to:
Hunton Andrews Kurth LLP
2200 Pennsylvania Ave
Washington, D.C. 20037
Attention:  Heather A. Eastep
Email:  heastep@huntonak.com
   
if to the Purchasers:
To the address indicated on such Purchaser’s signature page.



20

--------------------------------------------------------------------------------

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, sent if sent by email or, if mailed,
three (3) Business Days after it shall have been deposited in the United States
mails as aforesaid or, if sent by overnight courier, the Business Day following
the date of delivery to such courier (provided next Business Day delivery was
requested).
 
7.6        Successors and Assigns.  This Agreement shall inure to the benefit of
the parties and their respective heirs, legal representatives, successors and
assigns; except that, unless a Purchaser consents in writing, no assignment made
by the Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of the Company.  The term “successors and
assigns” will not include a purchaser of any of the Subordinated Notes from any
Purchaser merely because of such purchase.
 
7.7         No Joint Venture.  Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.
 
7.8         Documentation.  All documents and other matters required by any of
the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.
 
7.9         Entire Agreement.  This Agreement, the Indenture, the Registration
Rights Agreement and the Subordinated Notes, along with any exhibits thereto and
any nondisclosure agreements between the Purchaser and the Company, constitute
the entire agreement between the parties hereto with respect to the subject
matter hereof and may not be modified or amended in any manner other than by
supplemental written agreement executed by the parties hereto.  No party, in
entering into this Agreement, has relied upon any representation, warranty,
covenant, condition or other term that is not set forth in this Agreement, the
Indenture, and the Registration Rights Agreement or in the Subordinated Notes.
 
7.10       Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to its
principles of conflict of laws (other than Section 5-1401 of the New York
General Obligations Law).  Nothing herein shall be deemed to limit any rights,
powers or privileges which a Purchaser may have pursuant to any law of the
United States of America or any rule, regulation or order of any department or
agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by a Purchaser which is lawful pursuant to, or which is
permitted by, any of the foregoing.
 
21

--------------------------------------------------------------------------------

7.11       No Third Party Beneficiary.  This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.
 
7.12       Legal Tender of United States.  All payments hereunder shall be made
in coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
 
7.13       Captions; Counterparts.  Captions contained in this Agreement in no
way define, limit or extend the scope or intent of their respective provisions. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument.  In the event that any
signature is an electronic signature or is delivered by facsimile transmission,
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.  Any use by a party of an electronic
signature must be in accordance with the federal Electronic Signature In Global
and National Commerce Act, the Texas Uniform Electronic Transactions Act and the
New York Electronic Signatures and Records Act.
 
7.14       Knowledge; Discretion.  All references herein to a Purchaser’s or the
Company’s knowledge shall be deemed to mean the knowledge of such party based on
the actual knowledge of such party’s Chief Executive Officer and Chief Financial
Officer or such other persons holding equivalent offices.  Unless specified to
the contrary herein, all references herein to an exercise of discretion or
judgment by a Purchaser, to the making of a determination or designation by a
Purchaser, to the application of a Purchaser’s discretion or opinion, to the
granting or withholding of a Purchaser’s consent or approval, to the
consideration of whether a matter or thing is satisfactory or acceptable to a
Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.
 
7.15       Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.  THE PARTIES ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE
WILL.  THE PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED
BY THE PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO
THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND (III) THIS WAIVER SHALL
BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED
THEREIN.


22

--------------------------------------------------------------------------------

7.16       Expenses.  Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.
 
7.17       Survival.  Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof.  Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.
 


[Signature Pages Follow]


23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 

 
COMPANY:
     
SOUTH PLAINS FINANCIAL, INC.
     
By:

     
Name:

Curtis C. Griffith  
Title:

Chairman and Chief Executive Officer


[Company Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.
 

 
PURCHASER:


[INSERT PURCHASER’S NAME]
   

 
By:

     

Name: [●]
 

Title: [●]

     
Address of Purchaser:
     
[●]
     
Principal Amount of Purchased Subordinated Note:
     
$[●]



[Purchaser Signature Page to Subordinated Note Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF INDENTURE



--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C
 
OPINION OF COUNSEL



--------------------------------------------------------------------------------

EXHIBIT D
 
RISK FACTORS
 
An investment in the 4.50% Fixed-to-Floating Rate Subordinated Notes due 2030
(the “Subordinated Notes”) issued by South Plains Financial, Inc., a Texas
corporation and registered bank holding company (the “Company,” “we,” “our” and
“us”), involves a number of risks.  You should read carefully and consider the
following risks before making an investment decision.  The following risks are
not, however, exclusive or exhaustive, and only represent typical risks that may
impact an investment in the Subordinated Notes.  In evaluating an investment in
any of our securities, investors should consider carefully, among other things,
the risks previously disclosed under the heading “Risk Factors” in the Company’s
most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q filed
with the U.S. Securities and Exchange Commission (the “SEC”), and such other
risk factors as the Company may disclose in other reports and statements filed
or furnished with the SEC.  The order of these risk factors does not reflect
their relative importance or likelihood of occurrence.  Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Subordinated Notes.
 
Risks Related to the Subordinated Notes
 
You should not rely on indicative or historical data concerning the Secured
Overnight Financing Rate (“SOFR”).
 
Under the terms of the Subordinated Notes, the interest rate on the Subordinated
Notes for each interest period during the floating rate period will be based on
Three-Month Term SOFR, a forward-looking term rate for a tenor of three months
that will be based on SOFR (“Three-Month Term SOFR”) (unless a Benchmark
Transition Event and its related Benchmark Replacement Date occur with respect
to Three-Month Term SOFR, in which case the rate of interest will be based on
the next-available Benchmark Replacement).  In the following discussion of SOFR,
when we refer to SOFR-linked Subordinated Notes, we mean the Subordinated Notes
at any time when the interest rate on the Subordinated Notes is or will be
determined based on SOFR, including Three-Month Term SOFR.
 
SOFR is published by the Federal Reserve Bank of New York (“FRBNY”) and is
intended to be a broad measure of the cost of borrowing cash overnight
collateralized by U.S. Treasury securities.  FRBNY reports that SOFR includes
all trades in the Broad General Collateral Rate, plus bilateral U.S. Treasury
repurchase agreement (“repo”) transactions cleared through the
delivery-versus-payment service offered by the Fixed Income Clearing Corporation
(the “FICC”), a subsidiary of The Depository Trust & Clearing Corporation
(“DTCC”).  SOFR is filtered by FRBNY to remove a portion of the foregoing
transactions considered to be “specials.” According to FRBNY, “specials” are
repos for specific-issue collateral which take place at cash-lending rates below
those for general collateral repos because cash providers are willing to accept
a lesser return on their cash in order to obtain a particular security.
 
FRBNY reports that SOFR is calculated as a volume-weighted median of
transaction-level tri-party repo data collected from The Bank of New York
Mellon, which currently acts as the clearing bank for the tri-party repo market,
as well as general collateral finance repo transaction data and data on
bilateral U.S. Treasury repo transactions cleared through the FICC’s
delivery-versus-payment service.
 
FRBNY states that it obtains information from DTCC Solutions LLC, an affiliate
of DTCC.  FRBNY currently publishes SOFR daily on its website at
https://apps.newyorkfed.org/markets/autorates/sofr.  FRBNY states on its
publication page for SOFR that use of SOFR is subject to important disclaimers,
limitations and indemnification obligations, including that FRBNY may alter the
methods of calculation, publication schedule, rate revision practices or
availability of SOFR at any time without notice.  The foregoing Internet website
is an inactive textual reference only.
 
D-1

--------------------------------------------------------------------------------

FRBNY started publishing SOFR in April 2018.  FRBNY has also started publishing
historical indicative SOFRs dating back to 2014, although this historical
indicative data inherently involves assumptions, estimates and approximations. 
You should not rely on this historical indicative data or on any historical
changes or trends in SOFR as an indicator of the future performance of SOFR.
 
The amount of interest payable on the Subordinated Notes will vary on and after
September 30, 2025.
 
As the interest rate of the Subordinated Notes will be calculated based on SOFR
from September 30, 2025 to but excluding the maturity date or earlier redemption
date and SOFR is a floating rate, the interest rate on the Subordinated Notes
will vary on and after September 30, 2025.  During this period, the Subordinated
Notes will bear a floating interest rate set each quarterly interest period at a
per annum rate equal to the Benchmark rate (which is expected to be Three-Month
Term SOFR) plus a spread of 438 basis points; provided, that in the event that
the Benchmark rate for any floating rate period is less than zero, the Benchmark
rate for such floating rate period shall be deemed to be zero.  The per annum
interest rate that is determined on the relevant determination date will apply
to the entire quarterly interest period following such determination date even
if the Benchmark rate increases during that period.
 
Floating rate notes bear additional significant risks not associated with fixed
rate debt securities.  These risks include fluctuation of the interest rates and
the possibility that you will receive an amount of interest that is lower than
expected.  We have no control over a number of matters, including economic,
financial, and political events, that are important in determining the
existence, magnitude, and longevity of market volatility and other risks and
their impact on the value of, or payments made on, the floating rate
Subordinated Notes.
 
SOFR may be more volatile than other benchmark or market rates.
 
Since the initial publication of SOFR, daily changes in the rate have, on
occasion, been more volatile than daily changes in comparable benchmark or
market rates, and SOFR over time may bear little or no relation to the
historical actual or historical indicative data.  In addition, the return on and
value of the SOFR-linked Subordinated Notes may fluctuate more than floating
rate securities that are linked to less volatile rates.
 
Changes in the calculation of SOFR could adversely affect the amount of interest
that accrues on the SOFR-linked Subordinated Notes and the trading prices for
the SOFR-linked Subordinated Notes.
 
Because SOFR is published by FRBNY based on data received from other sources, we
have no control over its determination, calculation, or publication.  There can
be no assurance that SOFR will not be discontinued or fundamentally altered in a
manner that is materially adverse to the interests of investors in the
SOFR-linked Subordinated Notes.  If the manner in which SOFR is calculated is
changed, that change may result in a reduction in the amount of interest that
accrues on the SOFR-linked Subordinated Notes, which may adversely affect the
trading prices of the SOFR-linked Subordinated Notes.  In addition, the interest
rate on the SOFR-linked Subordinated Notes for any day will not be adjusted for
any modification or amendment to SOFR for that day that FRBNY may publish if the
interest rate for that day has already been determined prior to such
publication.  Further, if the Benchmark rate on the SOFR-linked Subordinated
Notes for any interest period declines to zero or becomes negative, then the
Benchmark rate for such interest period will be deemed to be zero.  There is no
assurance that changes in SOFR could not have a material adverse effect on the
yield on, value of, and market for the SOFR-linked Subordinated Notes.
 
D-2

--------------------------------------------------------------------------------

SOFR differs fundamentally from, and may not be a comparable substitute for,
U.S. dollar LIBOR.
 
In June 2017, the Alternative Reference Rates Committee (the “ARRC”) convened by
the Board of Governors of the Federal Reserve System (the “Federal Reserve”) and
FRBNY announced SOFR as its recommended alternative to the London interbank
offered rate for U.S. dollar obligations (“U.S. dollar LIBOR”).  However,
because SOFR is a broad U.S. Treasury repo financing rate that represents
overnight secured funding transactions, it differs fundamentally from U.S.
dollar LIBOR.  For example, SOFR is a secured overnight rate, while U.S. dollar
LIBOR is an unsecured rate that represents interbank funding over different
maturities.  In addition, because SOFR is a transaction-based rate, it is
backward-looking, whereas U.S. dollar LIBOR is forward-looking.  Because of
these and other differences, there can be no assurance that SOFR will perform in
the same way as U.S. dollar LIBOR would have done at any time, and there is no
guarantee that it is a comparable substitute for U.S. dollar LIBOR.
 
Any failure of SOFR to gain market acceptance could adversely affect the trading
prices of the SOFR-linked Subordinated Notes.
 
SOFR may fail to gain market acceptance.  SOFR was developed for use in certain
U.S. dollar derivatives and other financial contracts as an alternative to U.S.
dollar LIBOR in part because it is considered to be a good representation of
general funding conditions in the overnight U.S. Treasury repo market.  However,
as a rate based on transactions secured by U.S. Treasury securities, it does not
measure bank-specific credit risk and, as a result, is less likely to correlate
with the unsecured short-term funding costs of banks.  This may mean that market
participants would not consider SOFR to be a suitable substitute or successor
for all of the purposes for which U.S. dollar LIBOR historically has been used
(including, without limitation, as a representation of the unsecured short-term
funding costs of banks), which may, in turn, lessen its market acceptance.  Any
failure of SOFR to gain market acceptance could adversely affect the return on,
value of and market for the SOFR-linked Subordinated Notes.
 
Any market for the SOFR-linked Subordinated Notes may be illiquid or
unpredictable.
 
Since SOFR is a relatively new market index, SOFR-linked debt securities likely
will have no established trading market when issued, and an established trading
market for the SOFR-linked Subordinated Notes may never develop or may not be
very liquid.  Market terms for securities that are linked to SOFR, such as the
spread over the base rate reflected in the interest rate provisions, may evolve
over time, and as a result, trading prices of the SOFR-linked Subordinated Notes
may be lower than those of later-issued securities that are linked to SOFR. 
Similarly, if SOFR does not prove to be widely used in securities that are
similar or comparable to the SOFR-linked Subordinated Notes, the trading price
of the SOFR-linked Subordinated Notes may be lower than those of securities that
are linked to rates that are more widely used.  You may not be able to sell the
SOFR-linked Subordinated Notes at all or may not be able to sell the SOFR-linked
Subordinated Notes at prices that will provide you with a yield comparable to
similar investments that have a developed secondary market, and may consequently
suffer from increased pricing volatility and market risk.  The manner of
adoption or application of reference rates based on SOFR in the bond and equity
markets may differ materially compared with the application and adoption of SOFR
in other markets, such as the derivatives and loan markets.  You should
carefully consider how any potential inconsistencies between the adoption of
reference rates based on SOFR across these markets may impact any hedging or
other financial arrangements which you may put in place in connection with any
acquisition, holding or disposal of the SOFR-linked Subordinated Notes.
 
D-3

--------------------------------------------------------------------------------

The interest rate for the Subordinated Notes during the floating rate period may
be determined based on a rate other than Three-Month Term SOFR.
 
Three-Month Term SOFR does not currently exist and is currently being developed
under the sponsorship of the ARRC.  There is no assurance that the development
of Three-Month Term SOFR, or any other forward-looking term rate based on SOFR,
will be completed.  Uncertainty surrounding the development of forward-looking
term rates based on SOFR could have a material adverse effect on the return on,
value of and market for the Subordinated Notes.  If, at the commencement of the
floating rate period for the Subordinated Notes, the Federal Reserve and/or the
FRBNY, or a committee officially endorsed or convened by the Federal Reserve
and/or the FRBNY or any successor thereto (“Relevant Governmental Body”) has not
selected or recommended a forward-looking term rate for a tenor of three months
based on SOFR, the development of a forward-looking term rate for a tenor of
three months based on SOFR that has been recommended or selected by the Relevant
Governmental Body is not complete, or the Company determines that the use of a
forward-looking rate for a tenor of three months based on SOFR is not
administratively feasible, then the next-available Benchmark Replacement under
the benchmark transition provisions will be used to determine the interest rate
on the Subordinated Notes during the floating rate period (unless a Benchmark
Transition Event and its related Benchmark Replacement Date occur with respect
to that next-available Benchmark Replacement).
 
Under the terms of the Subordinated Notes, the calculation agent is expressly
authorized to make determinations, decisions or elections with respect to
technical, administrative or operational matters that it decides are appropriate
to reflect the use of Three-Month Term SOFR as the interest rate basis for the
Subordinated Notes, which are defined in the terms of the Subordinated Notes as
“Three-Month Term SOFR Conventions.”  For example, assuming that a form of
Three-Month Term SOFR is developed, it is not currently known how or by whom
rates for Three-Month Term SOFR will be published.  Accordingly, the calculation
agent will need to determine the applicable Three-Month Term SOFR during the
floating rate period.  The calculation agent’s determination and implementation
of any Three-Month Term SOFR Conventions could result in adverse consequences to
the amount of interest that accrues on the Subordinated Notes during the
floating rate period, which could adversely affect the return on, value of and
market for the Subordinated Notes.
 
Any Benchmark Replacement may not be the economic equivalent of Three-Month Term
SOFR.
 
Under the benchmark transition provisions of the Subordinated Notes, if the
calculation agent determines that a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to Three-Month Term SOFR,
then the interest rate on the Subordinated Notes during the floating rate period
will be determined using the next-available Benchmark Replacement (as defined in
the Subordinated Notes) (which may include a related Benchmark Replacement
Adjustment).  However, the Benchmark Replacement may not be the economic
equivalent of Three-Month Term SOFR.  For example, Compounded SOFR, the first
available Benchmark Replacement, is the compounded average of the daily Secured
Overnight Financing Rates calculated in arrears, while Three-Month Term SOFR is
intended to be a forward-looking rate with a tenor of three months.  In
addition, very limited market precedent exists for securities that use
Compounded SOFR as the rate basis, and the method for calculating Compounded
SOFR in those precedents varies.  Further, the ISDA Fallback Rate, which is
another Benchmark Replacement, has not yet been established and may change over
time.
 
D-4

--------------------------------------------------------------------------------

The implementation of Benchmark Replacement Conforming Changes could adversely
affect the amount of interest that accrues on the Subordinated Notes and the
trading prices for the Subordinated Notes.
 
Under the benchmark transition provisions of the Subordinated Notes, if a
particular Benchmark Replacement or Benchmark Replacement Adjustment cannot be
determined, then the next-available Benchmark Replacement or Benchmark
Replacement Adjustment will apply.  These replacement rates and adjustments may
be selected or formulated by (i) the Relevant Governmental Body (such as the
ARRC), (ii) ISDA or (iii) in certain circumstances, the calculation agent.  In
addition, the benchmark transition provisions expressly authorize the
calculation agent to make certain changes, which are defined in the terms of the
Subordinated Notes as “Benchmark Replacement Conforming Changes,” with respect
to, among other things, the determination of interest periods, and the timing
and frequency of determining rates and making payments of interest.  The
application of a Benchmark Replacement and Benchmark Replacement Adjustment, and
any implementation of Benchmark Replacement Conforming Changes, could result in
adverse consequences to the amount of interest that accrues on the Subordinated
Notes during the floating rate period, which could adversely affect the return
on, value of and market for the Subordinated Notes.  Further, there is no
assurance that the characteristics of any Benchmark Replacement will be similar
to the then-current Benchmark that it is replacing, or that any Benchmark
Replacement will produce the economic equivalent of the then-current Benchmark
that it is replacing.
 
We will act as the initial calculation agent and may have economic interests
adverse to the interests of the holders of the Subordinated Notes.
 
We will act as the initial calculation agent, and we may continue to serve as
calculation agent during the floating rate period.  The calculation agent will
make certain determinations, decisions or elections with respect to the interest
rate during the floating rate period.  Any exercise of discretion by us under
the terms of the Subordinated Notes, including, without limitation, any
discretion exercised by us acting as calculation agent, could present a conflict
of interest.  In making the required determinations, decisions and elections, we
may have economic interests that are adverse to the interests of the holders of
the Subordinated Notes, and those determinations, decisions or elections could
have a material adverse effect on the yield on, value of and market for the
Subordinated Notes.  Any determination by us, as the calculation agent, will be
conclusive and binding absent manifest error.
 
Your ability to transfer the Subordinated Notes may be limited by the absence of
an active trading market, and there is no assurance that any active trading
market will develop for the Subordinated Notes.
 
There is no established public market for the Subordinated Notes, and we cannot
assure you that an active trading market for the Subordinated Notes will
develop.  If no active trading market develops, you may not be able to resell
the Subordinated Notes at their fair market value or at all.  We do not intend
to apply for listing the Subordinated Notes on any securities exchange.  Future
trading prices of the Subordinated Notes will depend on many factors, including,
among other things, prevailing interest rates, our operating results, our
financial condition and the market for similar securities. We cannot assure you
as to the development or liquidity of any trading market for the Subordinated
Notes.  The liquidity of any market for the Subordinated Notes will depend on a
number of factors, including:
 


•
the number of holders of the Subordinated Notes;

 


•
our operating performance and financial condition;

 


•
the market for similar securities;

 
D-5

--------------------------------------------------------------------------------


•
the interest of securities dealers in making a market in the Subordinated Notes;
and

 


•
prevailing interest rates.

 
We cannot assure you that the market, if any, for the Subordinated Notes will be
free from disruptions or that any such disruptions may not adversely affect the
prices at which you may sell your Subordinated Notes.  Therefore, we cannot
assure you that you will be able to sell your Subordinated Notes at a particular
time or the price that you receive when you sell will be favorable.
 
Changes in our credit ratings may adversely affect your investment in the
Subordinated Notes.
 
The credit ratings on the Subordinated Notes are an assessment by rating
agencies of our ability to pay our debts when due.  These ratings are not
recommendations to purchase, hold or sell the Subordinated Notes, inasmuch as
the ratings do not comment as to market price or suitability for a particular
investor, are limited in scope, and do not address all material risks relating
to an investment in the Subordinated Notes, but rather reflect only the view of
each rating agency at the time the rating is issued.  The ratings are based on
current information furnished to the ratings agencies by us and information
obtained by the ratings agencies from other sources.  An explanation of the
significance of such rating may be obtained from such rating agency.  There can
be no assurance that such credit ratings will remain in effect for any given
period of time or that such ratings will not be lowered, suspended or withdrawn
entirely by the rating agencies, if, in each rating agency’s judgment,
circumstances so warrant.  Any ratings of our long‐term debt are based on a
number of factors, including our financial strength as well as factors not
entirely within our control, including conditions affecting the financial
services industry generally.  There can be no assurance that we will not receive
adverse changes in our ratings in the future, which could adversely affect the
cost and other terms upon which we are able to obtain funding and the way in
which we are perceived in the capital markets.  Actual or anticipated changes or
downgrades in our credit ratings, including any announcement that our ratings
are under review for a downgrade, could affect the market value and liquidity of
the Subordinated Notes and increase our borrowing costs.
 
In the event we redeem the Subordinated Notes before maturity, you may not be
able to reinvest your principal at the same or a higher rate of return.
 
We may redeem the Subordinated Notes, in whole or in part, and without premium
or penalty, at any time five years after the issue date, subject to certain
conditions.  You should assume that we will exercise our redemption option if we
are able to obtain capital at a lower cost than we must pay on the Subordinated
Notes or if it is otherwise in our interest to redeem the Subordinated Notes. 
We may also redeem the Subordinated Notes, in whole, but not in part, and
without premium or penalty, upon the occurrence of certain events at any time,
including within the first five years after the issue date.  If the Subordinated
Notes are redeemed, you may be required to reinvest your principal at a time
when you may not be able to earn a return that is as high as you were earning on
the Subordinated Notes.
 
As a holder of the Subordinated Notes, you will not be entitled to any rights
with respect to our capital stock.
 
If you hold a Subordinated Note, you will not be entitled to any rights with
respect to our capital stock (including, without limitation, voting rights and
rights to receive any dividends or other distributions on our capital stock) by
virtue of holding a Subordinated Note.
 
D-6

--------------------------------------------------------------------------------

Holders of the Subordinated Notes will have no say over our management and
affairs.
 
Our officers and directors will make all decisions with respect to our
management.  Holders of the Subordinated Notes have no right or power to take
part in our management.  Prospective investors will be entirely reliant on our
officers and directors to effectively manage our business so that we may meet
our debt obligations when they fall due.
 
Your right to receive payments on the Subordinated Notes is effectively
subordinated to those lenders who have a security interest in our assets.
 
Our obligations under the Subordinated Notes are unsecured and we may be able to
obtain indebtedness from time to time that is secured by all or substantially
all of our assets.  If we are declared bankrupt or insolvent, or if we default
under such secured indebtedness, the lenders could declare all of the funds
borrowed thereunder, together with accrued interest, immediately due and
payable. If we were unable to repay such indebtedness, the lenders could
foreclose on the pledged assets to the exclusion of holders of the Subordinated
Notes, even if an event of default exists under the Subordinated Notes.  In any
such event, because the Subordinated Notes are not secured by any of our assets,
it is possible that there would be no assets remaining from which your claims
could be satisfied or, if any assets remained, they might be insufficient to
satisfy your claims fully.
 
Your right to receive payments on the Subordinated Notes is structurally
subordinated to indebtedness of our bank subsidiary, City Bank, a Texas banking
association (the “Bank”), and our other subsidiaries.
 
The Subordinated Notes will be our obligations only, are not obligations of or
deposits in the Bank or its other subsidiaries, and are not insured by any
government or private agency.  Because we are a holding company, our rights and
the rights of our creditors, including the holders of the Subordinated Notes, to
participate in any distribution of the assets of the Bank or our other
subsidiaries, upon a liquidation, reorganization, or insolvency of the Bank or
our other subsidiaries (and the consequent right of the holders of the
Subordinated Notes to participate in those assets) will be subject to the claims
of the creditors of the Bank or our other subsidiaries (including depositors in
our subsidiaries).  If we are a creditor of the Bank or its other subsidiaries,
our claims would be subject to any prior security interest in the assets of the
Bank or our other subsidiaries and any indebtedness of our subsidiaries senior
to our indebtedness.
 
The Subordinated Notes are also effectively subordinated to all of the
liabilities of the Bank or our other subsidiaries, to the extent of their
assets, since they are separate and distinct legal entities with no obligation
to pay any amounts due under our indebtedness, including the Subordinated Notes,
or to make any funds available to make payments on the Subordinated Notes,
whether by paying dividends or otherwise.
 
We will have increased debt service obligations upon issuance of the
Subordinated Notes.
 
Upon issuance of the Subordinated Notes, we will have incurred additional debt
service in addition to normal operating expenses and planned capital
expenditures.  Our increased level of indebtedness may have several important
effects on our future operations including, without limitation, a portion of our
cash flow must be dedicated to the payment of interest and principal on the
Subordinated Notes, reducing funds available for distribution to shareholders
and our ability to obtain additional financing for working capital, capital
expenditures, acquisitions and general corporate and other purposes may be
limited.  Our ability to meet our debt service obligations and to reduce our
total indebtedness will be dependent upon the future performance of the Bank and
its ability to pay dividends to us, which will be subject to regulatory
restrictions, general economic, industry and competitive conditions and to
financial, business and other factors affecting us and the Bank, many of which
are beyond our control.  We cannot assure you that the Bank will be able to
continue to generate cash flow at or above its current level and that we will be
able to pay principal and interest on the Subordinated Notes as it becomes due.
 
D-7

--------------------------------------------------------------------------------

Regulatory guidelines may restrict our ability to pay the principal of, and
accrued and unpaid interest on, the Subordinated Notes.
 
The Company is a bank holding company with no material activities other than the
provision of funds to our subsidiaries, including the Bank, in the ordinary
course of business.  Our principal source of funds to pay dividends on our
capital stock and to service any of our debt obligations, including the
Subordinated Notes, other than further issuances of securities, would be
dividends received from the Bank.  The Bank is not obligated to make payments to
us, and any payments to us would depend on the earnings or financial condition
of the Bank and various business considerations, and may also require prior
regulatory approval.
 
Moreover, pursuant to federal law and regulations promulgated by the Federal
Reserve, a bank holding company is required to act as a source of financial and
managerial strength to each of its banking subsidiaries and commit resources to
their support, including the guarantee of capital plans of an undercapitalized
bank subsidiary.  Such support may be required at times when a holding company
may not otherwise be inclined to provide it.  As a result of the foregoing, we
may be unable to pay the principal of, and accrued but unpaid interest on, the
Subordinated Notes at the maturity of the Subordinated Notes.
 
Government regulation may affect the priority of the Subordinated Notes in the
case of a bankruptcy or liquidation.
 
The Dodd-Frank Wall Street Reform Act (the “Dodd-Frank Act”) created a new
resolution regime known as the “orderly liquidation authority,” which may apply
to us as a bank holding company.  Under the orderly liquidation authority, the
Federal Deposit Insurance Corporation (the “FDIC”) may be appointed as receiver
for an entity for purposes of liquidating the entity if the Secretary of the
Treasury determines that the entity is in severe financial distress and that the
entity’s failure would have serious adverse effects on the U.S. financial
system.
 
If the FDIC is appointed as receiver under the orderly liquidation authority,
then the Dodd-Frank Act, rather than applicable insolvency laws, would determine
the powers of the receiver, and the rights and obligations of creditors and
other parties who have dealt with the institution.  There are substantial
differences in the rights of creditors under the orderly liquidation authority
compared to those under the U.S. Bankruptcy Code, including the right of the
FDIC to disregard the strict priority of creditor claims in some circumstances,
the use of an administrative claims procedure to determine creditors’ claims (as
opposed to the judicial procedure utilized in bankruptcy proceedings) and the
right of the FDIC to transfer claims to a “bridge” entity. As a consequence of
the rights of the FDIC under the orderly liquidation authority, the holders of
the Subordinated Notes may be fully subordinated to interests held by the U.S.
government in the event that we enter into a receivership, insolvency,
liquidation or similar proceeding.  While the FDIC has issued regulations to
implement the orderly liquidation authority, not all aspects of how the FDIC
might exercise this authority are known and additional rulemakings are likely. 
Further, it is uncertain how the FDIC might exercise its discretion under the
orderly liquidation authority in a particular case.
 
D-8

--------------------------------------------------------------------------------

Holders of the Subordinated Notes are not protected in the event of a material
adverse change in our financial condition or results of operations and there is
limited covenant protection in the Subordinated Notes.
 
The covenants in the Subordinated Notes are limited and do not protect holders
of the Subordinated Notes in the event of a material adverse change in our
financial condition or results of operations.  Additionally, payments of
principal of the Subordinated Notes can be accelerated only upon bankruptcy of
the Company.  There is no right of acceleration of payment of the Subordinated
Notes in the case of default in the performance of any covenant by the Company,
including payment of principal or interest.  The Subordinated Notes do not
contain any provisions which restrict us from incurring, assuming or becoming
liable with respect to any indebtedness or other obligations, whether secured or
unsecured, including indebtedness which will rank senior to the Subordinated
Notes.
 
The Subordinated Notes do not contain any financial ratios or specified levels
of liquidity to which we must adhere.  In addition, the Subordinated Notes do
not contain any provisions which require us to repurchase, redeem, or modify the
terms of the Subordinated Notes upon any events involving the Company which may
adversely affect our creditworthiness.  Therefore, neither the covenants nor the
other provisions of the Subordinated Notes should be a significant factor in
evaluating whether we will be able to comply or will comply with our obligations
under the Subordinated Notes.
 
We will be able to incur additional debt, which could result in a further
increase of our leverage and thereby have an adverse effect on our ability to
pay our obligations under the Subordinated Notes.
 
The terms of the Subordinated Notes do not and will not prohibit us from
incurring additional debt.  We may seek to raise additional capital in the form
of senior debt in the future.  If we do incur more debt, the related risks that
we would face with an increase in leverage could result in an adverse effect on
our ability to pay our obligations under the Subordinated Notes.
 
The Subordinated Notes are not an insured deposit.
 
Your investment in the Subordinated Notes will not be a bank deposit and would
not be insured or guaranteed by the FDIC or any other government agency.  Your
investment will be subject to investment risk, and you must be capable of
affording the loss of your entire investment.
 
There can be no assurance that the Subordinated Notes will qualify for the tax
treatment for which the Company intends the Subordinated Notes to qualify.
 
Although the Company intends for the Subordinated Notes to qualify for tax
treatment that is favorable to the Company, the Company has not sought advice
from its accountants, nor has it sought a ruling from the U.S. Internal Revenue
Service (“IRS”), as to the federal income tax consequences of issuing the
Subordinated Notes.  There can be no assurance that upon future review, the
Company’s accounts will determine that the Subordinated Notes do not qualify for
the intended tax treatment.  Similarly, there can be no assurance that the IRS
will not successfully challenge the intended tax treatment of the Subordinated
Notes.  If at any time within the first five years after the issue date, the
interest payable by the Company on the Subordinated Notes is not, or will not
be, deductible by the Company, in whole or in part, for federal income tax
purposes, we may redeem the Subordinated Notes in whole, but not in part, and
without premium or penalty.
 
D-9

--------------------------------------------------------------------------------

SCHEDULE 4.1.1.2
 
SUBSIDIARIES OF SOUTH PLAINS FINANCIAL, INC.
 
Entity Name
State of Incorporation
   
City Bank
Texas
South Plains Financial Capital Trust III
Delaware
South Plains Financial Capital Trust IV
Delaware
South Plains Financial Capital Trust V
Delaware
Windmark Insurance Agency, Inc.
Texas






--------------------------------------------------------------------------------